EXHIBIT 10.1

Arbinet-thexchange, Inc.

Non-Qualified Stock Option Agreement

Granted Under 2004 Stock Incentive Plan

1. Grant of Option.

This Non-Qualified Stock Option Agreement (the “Agreement”) evidences the grant
by Arbinet-thexchange, Inc., a Delaware corporation (the “Company”), on
November 16, 2007 (the “Grant Date”) to William M. Freeman, an employee of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2004 Stock Incentive Plan, as
amended (the “Plan”), a total of 375,000 shares (the “Shares”) of common stock,
$0.001 par value per share, of the Company (“Common Stock”) at $5.80 per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on November 16, 2017 (the “Final Exercise Date”).

It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) Subject to the terms of Section 2(b) hereof below, this option will become
exercisable (“vest”) as to 25% of the original number of Shares on the first
anniversary of the Grant Date and pro-rata thereafter on a monthly basis at the
end of each successive month following the first anniversary of the Grant Date
until the fourth anniversary of the Grant Date.

(b) Except as set forth below, in the case of a Change of Control (as defined
below) of the Company, this option shall terminate on the effective date of such
transaction, unless provision is made in connection with such transaction for
the assumption of this option or the substitution for this option of a new
option of the successor corporation or parent thereof, with appropriate
adjustment as to the number and kind of shares and the per share exercise price,
as provided in the Plan. In the event of a Change of Control, the Company shall
give written notice thereof to the Participant at least twenty (20) days prior
to the effective date of any such transaction or the record date on which
stockholders of the Company entitled to participate in such transaction shall be
determined, whichever shall first occur. In the event of such Change of Control,
(i) the Company shall have the option (in its sole discretion) to make or
provide for a cash payment to the Participant, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the consideration
payable, or otherwise to be received by stockholders, per share of Common Stock
pursuant to a Change of Control (the “Sale Price”), multiplied by the number of
Shares subject to this option (to the extent then exercisable (after taking into
account any acceleration hereunder) at prices not in excess of the Sale Price)
and (B) the aggregate exercise price of this option; and (ii) any unexercised
portion of this option, whether or not then vested and exercisable, shall be
exercisable in full for at least fifteen (15) days prior to the date of such
termination whether or not otherwise exercisable during such period; provided,
however, that in no event shall this option be exercisable after the Final
Exercise Date.



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change of Control” shall mean:

(i) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; or

(ii) a stockholder-approved liquidation, dissolution, sale, transfer or other
disposition of all or substantially all of the Company’s assets; or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act, as
amended (the “Exchange Act”) (other than the Company or a person that, prior to
such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the Company) becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing (or convertible into or exercisable
for securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities (as measured in terms of the power to
vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
existing stockholders.

(c) The right of exercise shall be cumulative so that to the extent this option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 2(b) hereof, Section 3 hereof or the
Plan.

3. Exercise of Option.

(a) The Participant may exercise this option only in the following manner: from
time to time on or prior to the Final Exercise Date of this option, the
Participant may give written notice to the Company of his or her election to
purchase some or all of the Shares purchasable at the time of such notice. This
notice shall specify the number of Shares to be purchased.

Payment of the purchase price for the Shares may be made by one or more of the
following methods: (i) in cash or by check payable to the order of the Company;
(ii) by the Participant delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price and any required tax withholding; (iii) through the
delivery of shares of Common Stock that have been purchased by the Participant
on the open market or that are beneficially owned by the Participant and are not
then subject to any restrictions under any Company plan and that otherwise
satisfy any holding periods as may be required by the Board; or (iv) a
combination of (i), (ii) and (iii) above. Payment instruments will be received
subject to collection.



--------------------------------------------------------------------------------

(b) [Reserved]

(c) Termination of Relationship with the Company. If the Participant ceases to
be an employee, officer or director of, or consultant or advisor to, the Company
or any other entity the employees, officers, directors, consultants, or advisors
of which are eligible to receive option grants under the Plan (an “Eligible
Participant”) for any reason, then, except as provided in Sections 3(d) and
(e) below, the right to exercise this option shall terminate three months after
such cessation (but in no event after the Final Exercise Date), provided that
this option shall be exercisable only to the extent that the Participant was
entitled to exercise this option on the date of such cessation.

Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in Section 3(e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall have the meaning, and be subject t the terms, set forth
in the Employment Agreement dated as of the date hereof by and between the
Participant and the Company.

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.



--------------------------------------------------------------------------------

Remainder of Page Intentionally Left Blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

  ARBINET-THEXCHANGE, INC. Dated: November 16, 2007   By:  

/s/ Shawn F. O’Donnell

  Name:   Shawn F. O’Donnell   Title:   Director

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2004 Stock Incentive Plan, as amended.

 

PARTICIPANT:  

/s/ William M. Freeman

Address:  

11143 Coniston Way

  Windermere, FL 34786